t c summary opinion united_states tax_court ruben roberto flores petitioner v commissioner of internal revenue respondent docket no 7507-08s filed date ruben roberto flores pro_se deborah mackay for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to dependency_exemption deductions for two of his children head_of_household filing_status the refundable portion of the child_tax_credit and an earned_income_credit background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time petitioner filed his petition he resided in illinois petitioner has a son r f from a relationship with lisa cervantes ms cervantes r f reached age in petitioner also has a daughter dulce flores ms flores from a relationship with rosa gonzalez ms gonzalez ms flores reached age in in the fall of ms flores entered her senior year of high school petitioner did not marry ms gonzales or ms cervantes from date through date petitioner and his two children ms flores and r f lived with petitioner’s sister in 1the court redacts the names of minor children see rule a her residence during these months petitioner was unemployed and had full-time custody of r f and ms flores petitioner was receiving unemployment benefits and used the benefits to support his children and himself upon securing employment with a contract landscaper for the city of chicago petitioner entered into a lease agreement effective date for a one-bedroom apartment the agreement listed petitioner ms flores and r f as occupants required a security deposit of dollar_figure and provided for monthly rent of dollar_figure in date because petitioner was working during the weekdays r f began living with ms cervantes at that time ms cervantes was unemployed and was receiving welfare benefits and government-subsidized housing in addition ms cervantes received child_support payments of approximately dollar_figure per week from petitioner which were automatically withheld from his unemployment benefits and from his salary when employed even though ms cervantes had physical custody of r f during the weekdays r f would stay with petitioner during the weekends once petitioner’s employment ended in october r f resumed living with petitioner full time in contrast ms flores lived with petitioner throughout the year petitioner paid for ms flores’ housing food clothing transportation to and from school and other necessities the court received into evidence a notarized statement from ms gonzalez stating that ms flores lived with petitioner throughout respondent conceded that petitioner had primary custody of ms flores for on occasion ms gonzalez would take ms flores shopping and would give her nominal spending money during the summer ms flores secured a job working part time as a teller or teller-in-training at a local bank in the fall she continued working at the bank on an even more abbreviated schedule after classes ms flores’ earnings were not large and petitioner encouraged her to save what she earned ms flores used her savings to help pay for college which she began in studying to become a nurse petitioner did not keep records of the actual expenses he paid to maintain his household during the preparation of the case for trial in response to respondent’s request petitioner submitted a worksheet to determine support and cost of maintaining a household dated date detailing his household expenses for respondent did not challenge the accuracy of the worksheet which showed the following household expenses rent utilities telephone food clothing entertainment transportation other total dollar_figure big_number big_number big_number big_number petitioner calculated on the worksheet that the above expenses totaled dollar_figure nothing in the record explains the difference of dollar_figure dollar_figure - dollar_figure petitioner also wrote on the worksheet that other persons paid dollar_figure of the dollar_figure in other household expenses thus petitioner paid total expenses of dollar_figure dollar_figure - dollar_figure during to maintain a household for himself and his two children petitioner has another older daughter vanessa rivera living independently and not involved here who prepared petitioner’s federal_income_tax return petitioner filed his return as head_of_household reported total income of dollar_figure and claimed two dependency_exemption deductions an earned_income_credit and an additional_child_tax_credit which is the refundable portion of the child_tax_credit the result was an overpayment of dollar_figure for which petitioner requested direct deposit of the refund into his checking account petitioner reported two items of income on his federal_income_tax return wages of dollar_figure and business income of dollar_figure the wages are not at issue however with respect to the business income petitioner attached to the return a schedule c-ez net profit from business reporting that his business was daycare and listing his sister’s address as his business address petitioner reported receipts of dollar_figure no expenses and self- employment_tax of dollar_figure related to the business nothing in the record shows that petitioner was in the daycare business we infer that the dollar_figure is actually petitioner’s unemployment income that he did not report elsewhere on the return respondent issued a notice_of_deficiency changing petitioner’s filing_status to single and disallowing the dependency_exemption deductions the earned_income_credit and the additional_child_tax_credit discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with its requirements therefore petitioner bears the burden_of_proof deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to a deduction rule a 503_us_79 292_us_435 a taxpayer is required to maintain records sufficient to establish the amounts of his or her income and deductions sec_6001 sec_1_6001-1 e income_tax regs with respect to support the law does not require a taxpayer to provide precise amounts but the taxpayer must provide competent convincing or credible_evidence to prove the total amount of support for each dependent 56_tc_512 50_tc_756 credible_evidence means evidence that a court would find sufficient to make a decision if the record did not contain contrary evidence and if the evidence did not include implausible factual assertions or frivolous claims thus the evidence must be worthy of the court’s belief 116_tc_438 i dependency_exemption deductions a taxpayer may be entitled to a dependency_exemption deduction for each of his or her dependents sec_151 c a dependent includes a qualifying_child of the taxpayer sec_152 in relevant part a qualifying_child is an individual who bears a relationship to the taxpayer as described in sec_152 who has the same principal_place_of_abode as the taxpayer for more than one-half of the year who meets the age requirements described in sec_152 specifying an individual under the age of and who has not provided over one-half of his or her own support for the year sec_152 we now apply the law to the facts to decide whether r f and ms flores are petitioner’s qualifying children for a whether r f is a qualifying_child r f is petitioner’s son he reached age in and because of his age he clearly did not provide more than one-half or any of his own support therefore the sole remaining question with respect to r f is whether he shared the same principal_place_of_abode as petitioner for more than one-half of regarding this matter we find petitioner’s testimony highly credible he offered to have his son testify which the court declined because of the boy’s young age that for months of the first months and the final months while petitioner was at home and unemployed r f lived with petitioner during the other months april through date while petitioner was working as a landscaper r f lived with ms cervantes during the weekdays and with petitioner during the weekends thus in aggregate r f resided with petitioner full time for months and for days of every week during the other months hence r f resided with petitioner for more than one-half of the year for the foregoing reasons r f satisfies the requirements of sec_152 to be petitioner’s qualifying_child for and therefore petitioner is entitled to a dependency_exemption deduction for r f b whether ms flores is a qualifying_child ms flores is petitioner’s daughter she became age in and was therefore under age at the close of the year and she resided with petitioner for more than one-half namely all of as confirmed by the notarized letter from her mother ms gonzalez and as conceded by respondent the sole remaining issue then is whether because of her alleged earnings from her job at the bank ms flores provided more than one-half of her own support see sec_152 we will now therefore apply the support_test to ms flores’ situation with respect to the amount that ms flores spent for her own support in we begin by noting that the record does not establish the amount ms flores earned from her job at the bank or the amount she spent for her own support in petitioner acknowledged that ms flores worked for the bank however he also testified that he provided almost all of ms flores’ support for and that he encouraged her to save her earnings we find petitioner’s testimony credible ms flores’ situation bolsters petitioner’s testimony ms flores was a senior in high school and needed to save money for college which she began in she worked for a bank making it convenient for her to save her wages petitioner paid for ms flores’ main needs housing utilities food clothing entertainment and transportation to and from school ms gonzalez also provided her some minimal support occasionally taking her shopping and giving her some spending money respondent has not offered any evidence to refute petitioner’s testimony respondent in his pretrial memorandum stated that ms flores filed a federal_income_tax return reporting wages of dollar_figure respondent later at trial conceded that ms flores did not file a federal_income_tax return respondent did not provide a transcript of account for ms flores and did not produce a copy of a form_w-2 wage and tax statement for ms flores from the bank where she worked during therefore petitioner has met his burden and respondent has not proved or even attempted to prove otherwise accordingly the weight of the evidence clearly favors petitioner’s contention that ms flores did not provide over one-half of her own support for consequently because ms flores meets all of the relevant requirements of a qualifying_child under sec_152 petitioner is entitled to claim her as a dependent for ii filing_status as pertinent here head_of_household filing_status requires that the taxpayer maintain a home that was the principal_place_of_abode of a qualifying_child for more than one-half of the year sec_2 additionally head_of_household filing_status is available only if the taxpayer furnished more than one-half of the cost of maintaining that residence sec_2 applying these requirements we have already found that ms flores was petitioner’s qualifying_child for she lived in petitioner’s apartment for months april through date and petitioner furnished far more than one-half of the cost of maintaining his household therefore petitioner is entitled to head_of_household filing_status for iii refundable child_tax_credit subject_to adjusted_gross_income ceilings not at issue here a taxpayer is entitled to a dollar_figure credit against tax for each qualifying_child of the taxpayer sec_24 for purposes of this section a qualifying_child means an individual under age who is a qualifying_child of the taxpayer as defined in sec_152 sec_24 the age restriction disqualifies ms flores however r f was age in and satisfies the other requirements of a qualifying_child under sec_152 generally a taxpayer may not claim the child_tax_credit if the taxpayer does not have a regular_tax_liability sec_24 richmond v commissioner tcmemo_2009_207 petitioner’s regular_tax_liability for was zero because his income was less than the combination of his standard_deduction plus his deduction for three exemptions himself and his two qualifying children despite the above restriction a separate provision allows a taxpayer to receive a refund of a portion of the child_tax_credit equaling percent of the taxpayer’s earned_income that exceeds a certain floor sec_24 referring to sec_32 for the definition of earned_income for the inflation adjusted floor was dollar_figure revproc_2004_71 sec_3 2004_2_cb_970 petitioner’s earned_income in was solely from his wages of dollar_figure because unemployment_compensation dollar_figure in this case is not earned_income see sec_1_32-2 income_tax regs accordingly although petitioner did have one qualifying_child r f that satisfied the requirements of the child_tax_credit petitioner did not have a regular_tax_liability to make him eligible for the credit and he did not have sufficient earned_income to make him eligible for any part of the refundable portion of the child care tax_credit we sustain respondent on this issue iv earned_income_credit individuals may be eligible for an earned_income_credit calculated as a percentage of earned_income if they meet certain criteria sec_32 for purposes of qualifying for the earned_income_credit an eligible_individual is an individual who has a qualifying_child for the taxable_year sec_32 in pertinent part a qualifying_child is a child of the taxpayer that satisfies the requirements of sec_152 sec_32 as discussed above ms flores and r f are petitioner’s qualifying children for under sec_152 therefore petitioner is entitled to an earned_income_credit for calculated with two qualifying children however for purposes of the earned_income_credit petitioner’s earned_income for was dollar_figure not the dollar_figure he reported because dollar_figure of petitioner’s income was from unemployment_compensation which is not earned_income see jones v commissioner tcmemo_1993_358 sec_1_32-2 income_tax regs to reflect our disposition of the issues decision will be entered under rule
